Territory of Michigan, to wit
The United States to the Marshall of Michigan Greeting: You are hereby Commanded, as you have been before commanded, to take the body of Kiscacon, a Chippaway Indian man, Commonly Called the Chippaway Rogue, late of Saguina in the indian Country, in the territory of Michigan, if he may be found within the Said territory, and him Safely Keep So that you may have his body before the Judges of our Supreme Court, at Detroit, on or before the ensuing term, to answer the United States on a bill of indictment, for murder, found against him by the Grand Inquest of the body of the Said territory; and of this Writ make due return. Witness Augustus B. Woodward, Chief Judge of our Said Supreme Court, at Detroit the twenty fourth day of September one thousand eight hundred Seven.
Peter Audrain, Clerk

[In the handwriting of Peter Audrain]